Citation Nr: 0943680	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-24 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of legal entitlement to VA benefits.

2.  Legal entitlement to VA benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse and daughter 


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The appellant has variously claimed that he served on active 
duty from March 1942 to August 1946 or to February 1948.

In a July 1949 administrative action, the RO denied the 
appellant's original claim for VA benefits, noting that there 
was no evidence to show that he was a member of the 
Philippine Commonwealth Army inducted into the service of the 
Armed Forces of the United States, or that he had any 
recognized guerilla service.  In an October 1996 
administrative decision, the RO again denied the appellant's 
claim for VA benefits because the evidence showed that he did 
not have the required military service to be eligible for VA 
benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 administrative action, in 
which the RO determined that new and material had not been 
submitted to reopen the appellant's previously-denied claim 
for VA benefits.  In a May 2007 statement of the case (SOC), 
the RO appears to have reopened and denied the claim on the 
merits. 

In July 2009, the appellant and his spouse and daughter 
testified before the undersigned Acting Veterans Law Judge 
during a Travel Board hearing at the RO; a copy of the 
transcript is associated with the record.

As noted above, it appears that the RO determined that new 
and material evidence had been received to reopen the 
appellant's previously-denied claim for VA benefits in a 
March 2007 SOC.  As the Board must first decide whether new 
and material evidence has been received to reopen the 
appellant's claim for VA benefits before it can address this 
matter on the merits-and in light of the Board's favorable 
action on the appellant's petition to reopen the claim-the 
Board has characterized the appeal as to this matter as 
encompassing the two issues listed on the title page.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed July 1949 administrative decision, the 
RO denied the appellant's original claim for legal 
entitlement to VA benefits; and, in an October 1996 
administrative decision, the RO again determined that the 
appellant did not have the required military service to be 
eligible for VA benefits; the Veteran did not appeal this 
decision.

2.  Some of the evidence associated with the claims file 
since the October 1996 administrative decision includes 
evidence that is not cumulative and redundant of evidence of 
record at the time of the prior denial and relates to an 
unestablished fact necessary to substantiate the claim for 
legal entitlement to VA benefits.

3.  The service department has certified that the appellant 
did not serve as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the United States Armed Forces.

4.  For the purpose of establishing entitlement to VA 
nonservice-connected disability pension, the appellant did 
not serve in the active military, naval, or air service 
during a period of war.


CONCLUSIONS OF LAW

1.  The October 1996 administrative decision, denying legal 
entitlement to VA benefits, became final.  38 U.S.C.A. § 
7105(b) (West 1991); 38 C.F.R. §§ 3.104, 20.201, 20.1103 
(1996-1997).

2.  As evidence received since the October 1996 
administrative decision denying legal entitlement to VA 
benefits is new and material, the criteria for reopening a 
claim for VA benefits are met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  The legal criteria for basic eligibility for VA benefits 
are not met.  38 U.S.C.A. §§ 101, 107, 1110, 1131, 1521 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.9, 3.40, 3.41, 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before assessing the merits of the appeal, the Board has 
considered VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits under the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009)).  Implementing regulations are found at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Specific to 
requests to reopen a previously-denied claim for legal 
entitlement to VA benefits, VA must provide notice that 
describes the basis for the previous denial, as well as the 
reopening criteria and the criteria for establishing the 
underlying claim found to be unsubstantiated in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Given the Board's favorable disposition of the petition to 
reopen the appellant's previously-denied claim for VA 
benefits, the Board finds that all notification and 
development actions needed to fairly adjudicate the appeal 
with regard to this issue have been accomplished.  As 
discussed below, the law and not the facts are dispositive of 
the remaining issue of legal entitlement to VA benefits on 
appeal; therefore, the duties to notify and assist imposed by 
the VCAA are not applicable to this claim.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).



II.  Petition to Reopen

As noted above, in an unappealed July 1949 administrative 
decision, the RO denied the appellant's original claim for 
legal entitlement to VA benefits.  As such, it became final.  
Later, in an October 1996 administrative decision, VA again 
denied the appellant's claim for entitlement to VA benefits, 
finding that he did not have recognized guerilla service 
and/or service in the Regular Philippine Army and informed 
him that he could initiate an appeal by filing a notice of 
disagreement (NOD) at any time within one year of the RO's 
letter. 

Although the appellant was informed of the October 1996 
rating action and his appellate rights, he did not initiate 
an appeal to the Board within one year of notification of 
this decision.  Therefore, the October 1996 rating action 
became final as to the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.1103. 

Here, the appellant's petition to reopen the previously-
denied claim for entitlement to VA benefits was received by 
VA in June 2006.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the October 1996 
rating action.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Because the basis of the prior final denial in October 1996 
was that qualifying service had not been verified, in this 
case, the new and material evidence must pertain to whether 
the appellant had recognized guerilla service and/or service 
in the Regular Philippine Army, in the service of the U.S. 
Armed Forces.  In support of his claim to reopen, the 
appellant and his spouse and daughter provided testimony and 
submitted various documents and statements, including one 
from a purported World War II comrade, on his behalf.  In 
particular, in an affidavit dated August 2006, M. G. 
indicated that he was a World War II veteran, during the 
Japanese occupation of the Philippines, that he served in the 
"'A' [C]ompany, 1st Batallon, 14th Infantry", that the 
appellant served with him in the same company, and that the 
appellant was injured due to shrapnel in his left foot and 
little finger by the enemy and was treated by their medical 
team.  

The additional evidence also includes the appellant's and his 
family's testimony that he was not captured by the Japanese 
but fled and lived in the mountains for almost two years, and 
then came down from the mountain and lived in a camp where he 
was a guard.  The appellant's wife testified that she met him 
in 1967 and that he did not ever tell her stories about the 
war.  

The Board finds that the August 2006 affidavit of M. G. and 
that some of the Travel Board personal hearing testimony are 
neither cumulative nor duplicative of evidence previously of 
record nor was it previously considered by agency 
adjudicators, and as such it is "new."  As the new evidence 
now includes a purported comrade statement reflecting that 
the appellant might have been attached to a Regular 
Philippine Army unit and an explanation of where the 
appellant was at various times during the Japanese occupation 
of the Philippines, the evidence relates to facts that are 
necessary to substantiate the appellant's claim that he had 
qualifying service in the United States Armed Forces during 
World War II.  

Moreover, the Board also finds this evidence provides a 
reasonable possibility of substantiating the claim as it 
bears directly and substantially upon the specific matter 
under consideration and must be considered in order to decide 
the merits of the claim.  The Board reiterates that, for 
purposes of reopening, the credibility of the evidence is 
presumed.  Justus, 3 Vet. App. at 512-513.  Accordingly, the 
Board concludes that the criteria for reopening the 
appellant's claim for legal entitlement to VA benefits are 
met and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

III.  Entitlement to VA Benefits

The appellant essentially asserts that he is eligible for VA 
compensation and nonservice-connected pension benefits.  He 
asserts that he had service during World War II with Company 
A, 1st Battalion, 14th Infantry, between March 1942 and 
either August 1946 or February 1948.

VA will pay compensation to any veteran disabled by disease 
or injury incurred in or aggravated by active military 
service, who was discharged or released under conditions 
other than dishonorable from the period of service in which 
the disease or injury was incurred, provided the disability 
is not the result of the person's own willful misconduct.  38 
U.S.C.A. §§ 1110, 1131.  The law also authorizes payment of a 
pension to a veteran who has the requisite service.  38 
U.S.C.A. § 1521.

Veterans are entitled to VA nonservice-connected pension 
benefits if they are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, provided that they have the requisite 
service.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 
3.3, 3.314(b) (2009).  A veteran meets the necessary service 
requirements if he served in active military, naval, or air 
service under one of the following conditions:  (1) for 90 
days or more during a period of war; (2) during a period of 
war and was discharged or released from service for a 
service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3(a).

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6. 

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107.  See 
38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(emphasis added).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.9.

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated 38 C.F.R. §§ 
3.41 and 3.203(a), (c) to govern the conditions under which 
the VA may extend veterans' benefits based upon service in 
the Philippine Commonwealth Army.  Those regulations require 
that service in the Philippine Commonwealth Army (and thus 
status as a veteran for VA benefits purposes) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. §§ 3.41 (authorizing 
veteran status for Philippine veterans "from the date 
certified by the Armed Forces [of the United States]"); 
3.203(a) (requiring service department documentation of 
service where available); 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody; and (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.

With regard to Philippine service, certifications by the 
service department will be accepted as establishing periods 
of recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. § 3.41(a) 
and (d).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has held that a service department 
determination as to an individual's service shall be binding 
on the VA. Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron 
v. Brown, 4 Vet. App. 115, 120 (1993).  Whether a claimant is 
a veteran and thus has basic eligibility to VA benefits is a 
question dependent on service department certification.  
38 C.F.R. § 3.41 (a), (d); Duro, 2 Vet. App. at 532.  Thus, 
if the United States service department declines to verify 
the claimed service, the applicant's only recourse lies 
within the relevant service department, not VA.  Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  In summary, under 
38 C.F.R. §§ 3.40 and 3.203, a claimant is not eligible for 
VA benefits based on Philippine service unless a United 
States service department documents or certifies his or her 
service. 

In a May 1948 response to a request to verify the appellant's 
service, the Department of the Army responded that the 
appellant had no recognized guerilla service nor was he a 
member of the Philippine Commonwealth Army inducted into the 
service of the Armed Forces of the United States.  

During the pendency of the appeal, the appellant submitted 
the following documents in support of his claim: Form 23 
Special Orders No. 194, PA AGO Form 55, a letter from the 
Armed Forces of the Philippines Office of the Adjutant 
General, an affidavit from M. G., and various statements 
including a chronological record of the appellant's claimed 
military activities.  In July 2006, the information contained 
in these documents was forwarded to the National Personnel 
Records Center (NPRC) and the RO requested verification of 
the appellant's claimed service, noting that his name was not 
listed in the Reconstructed Recognized Guerrilla Roster 
(RRGR) maintained at the RO.  

In August 2006 responses, the NPRC stated that the evidence 
submitted was insufficient to warrant a change in the prior 
certificate dated in January 1977.  The January 1977 response 
reflected that the prior negative certification furnished in 
May 1948 had again been reviewed but the appellant's name did 
not appear on any rosters, therefore, there was no change 
warranted in the original report.  Attached to one of the 
August 2006 responses were documents reflecting that, in 
April 1945, the appellant was a prisoner of Headquarters L 
Company, 3rd Battalion, 11th Infantry and affidavits regarding 
the apparent Pro-Japanese activities of the appellant.  Thus, 
the NPRC confirmed that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  In denying, the appellant's claim, the RO 
noted that the service department had certified that the 
appellant had no valid military service in the Armed Forces 
of the United States.

The Board finds that the claim must be denied because the 
record does not include any documentation from a United 
States service department to show qualifying service.  Based 
upon the provisions of 38 C.F.R. § 3.203, none of the 
documents submitted by the appellant constitutes valid 
evidence of service, because none of those documents was 
issued by a United States military service department.  As 
noted earlier, the August 2006 certification from the NPRC, 
which indicates that the appellant had no qualifying service, 
is binding on VA.  

Moreover, the appellant has provided no further evidence that 
would warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 
7 Vet. App. 80, 85 (1994).  In this regard, the Board notes 
that, during the Travel Board hearing, the Veteran indicated 
that he fought in a private military unit; denied that he was 
ever a prisoner of war of the Japanese but indicated that he 
was shot in the foot by the Japanese and, after that, he fled 
to the mountains and stayed there for almost two years; and 
that, when he left the mountains, he lived in a camp and was 
a guard.  Based on the evidence of record provided by the 
service department in response to multiple requests, the 
Board finds that the appellant's testimony is not 


credible and, therefore, there is no reason to remand the 
case for further development to include re-certification from 
the service department.  The Board therefore finds that the 
appellant's claim for legal entitlement to VA benefits must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).   


ORDER

As new and material evidence to reopen a claim for legal 
entitlement to VA benefits has been received, the claim is 
reopened; to this limited extent, the appeal is granted.

Eligibility for VA benefits is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


